 


110 HR 1949 IH: Quinebaug and Shetucket Rivers Valley National Heritage Corridor Amendments Act of 2007
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1949 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Courtney (for himself and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994, to increase the authorization of appropriations and modify the date on which the authority of the Secretary of the Interior terminates under the Act. 
 
 
1.Short titleThis Act may be cited as the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Amendments Act of 2007. 
2.FindingsCongress finds as follows: 
(1)Thousands of individuals, hundreds of nonprofit organizations, businesses, local and regional organizations, 35 towns, and 2 States have worked to preserve and enhance the significant natural, historic, cultural, and scenic resources of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor, and area which is commonly known as The Last Green Valley. 
(2)The Green Valley Institute, a partnership between the University of Connecticut and the cooperative extension system of the University of Massachusetts, has significantly improved the information base available to the primarily volunteer municipal officials that are responsible for making land use and natural resource conservation decisions with respect to the Last Green Valley. 
(3)During the 5 years preceding the date of the enactment of this Act, the Green Valley Institute was recognized with 8 State or national awards for public education. 
(4)Significant historic structures have been identified and restored under the programs carried out in the Heritage Corridor. 
(5)Museums, attractions, landscapes, and businesses have been assembled into cohesive interpretive projects that tell the stories of The Last Green Valley for residents and tourists. 
(6)As part of the vision to sustain the traditional land-based economy of the region, the Heritage Corridor has— 
(A)developed agritourism and continuing education programs for the region; and 
(B)collected and analyzed data relating to the vision.
(7)Recreational tourism has been enhanced by the many trails, greenways, river access, and interpretive projects in the Heritage Corridor.
(8)Each of the 35 municipal governments within the Heritage Corridor has signed a voluntary and non-binding community compact in which the governments—
(A)accept the goals and objectives of the management plan for the Heritage Corridor; and
(B)formalize the commitment of the governments to balance conservation and growth and the collective vision for the watershed.
(9)During the past 11 years, the Heritage Corridor has consistently leveraged an average of $19 for every Federal dollar invested in the Heritage Corridor.
(10)The Heritage Corridor has adopted, and is implementing, a comprehensive plan, titled The Trail to 2015, A Sustainability Plan for The Last Green Valley, to become self-sufficient by the year 2015.
(11)Reauthorizing the Heritage Corridor would leverage significant multi-year commitments and ensure self-sufficiency by 2015 for the programs and projects that are fulfilling the mission of the Heritage Corridor.
3.Quinebaug and Shetucket Rivers Valley National Heritage Corridor
(a)Termination of AuthoritySection 106(b) of the Quinebaug and Shetucket Rivers Valley National Heritage corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking September 30, 2009 and inserting September 30, 2015.
(b)Authorization of AppropriationsSection 109(a) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking $10,000,000 and inserting $16,000,000.  
 
